                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


TIMOTHY BRYANT CHARLES
                                                                       CIVIL ACTION

VERSUS
                                                                       19-27-SDD-RLB

ROBERSTON,ETAL.

                                          RULING

        The Court has carefully considered the Complaint filed by Plaintiff, the record, the

law applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Richard L. Bourgeois, dated February 11, 2019, to which an objection3

was filed and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY, this action is hereby dismissed, with prejudice, for failure to state

a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.

        Signed in Baton Rouge, Louisiana the ~J_ day of November, 2019.




                                       CHIEF JUQ^ SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




1 Rec. Doc. 1.
2 Rec. Doc. 4.
3 Rec. Doc. 35.
